Citation Nr: 0019095	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  94-43 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated at 30 percent.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to April 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  In March 1997, the Board remanded this 
case for further development, to include a VA psychiatric 
examination.  In January 1998, the Board confirmed the denial 
of the issue on appeal and the veteran filed an appeal with 
the United States Court of Appeals for Veterans Claims 
(Court).  The Court, in a Memorandum Decision dated in 
October 1999, vacated and remanded the January 1998 Board 
decision, finding that the Board had relied upon an 
inadequate medical opinion in denying the veteran's claim.

The Board observes that the veteran's attorney submitted 
additional argument dated May 10, 2000, in which he raised a 
claim of entitlement to a total disability evaluation based 
on individual unemployability.  As this issue has not been 
prepared for appellate review, the Board refers it to the RO 
for all appropriate development.


REMAND

Pursuant to the instructions contained in the Joint Motion 
for Remand granted by the Court, additional action by the RO 
is necessary before the Board may proceed with appellate 
review.  The veteran was afforded a VA psychiatric evaluation 
in June 1997 under the direction of the March 1997 Board 
remand.  In January 1998, the Board denied the veteran's 
claim, in part, due to the findings of this examination.  
However, the Court has determined that the report of 
examination and subsequent addendum by the examiner did not 
meet the expectations of the March 1997 Board remand.

During the psychiatric evaluation, the examiner described 
mild symptoms and assigned a Global Assessment of Functioning 
(GAF) score of 70.  Thereafter, in an addendum, the examiner 
opined that the veteran could work indefinitely if he 
remained within the "current level of vocational demand of 
part-time employment".  The veteran's employment at the time 
consisted of 15 hours per week, in the predawn hours, loading 
and unloading trucks.  The Joint Motion for Remand stated 
that the symptoms associated with a GAF score of 70 were 
inconsistent with the limitation placed on the veteran's 
employment.  Accordingly, the examiner should reconcile the 
GAF score with his opinion as to the veteran's employment 
limitations.

The Joint Motion for Remand further commented that, during 
the pendency of this appeal, the criteria for diagnosing and 
evaluating psychiatric disorders were changed.  Therefore, 
the veteran's claim must be evaluated under both sets of 
criteria, with the most favorable criteria being applied.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
The Board observes that the RO has previously considered the 
veteran's claim under both sets of criteria and should 
continue to do so when additional evidence is acquired.

Finally, the Board observes that the veteran expressed 
disagreement with the initial May 1994 rating decision.  In 
such a case, it is not the present level of disability that 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  The VA 
must consider all evidence of the veteran's disability as is 
necessary to evaluate the severity from the effective date of 
service connection through the present.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to comply with the 
Court's Order in this case, it is the Board's opinion that 
further development of the case is necessary.  Accordingly, 
this case is REMANDED for the following action:

1.  The veteran should be asked to 
specify when and where he has received 
treatment for his PTSD since the date of 
the June 1997 VA examination. The RO 
should then obtain and associate with the 
claims file all additional records 
identified pertaining to the veteran's 
psychiatric treatment.

2.  Thereafter, the veteran should be 
afforded a psychiatric examination to 
determine the severity and manifestations 
of his PTSD.  As instructed by the Court, 
"It is necessary for the examiner who 
examined the veteran in December 1996 and 
rendered the July 1997 opinion to 
reconcile the GAF score he assigned at 
the time of the examination with his 
comments in July 1997.  The examiner 
should specifically discuss the impact of 
the veteran's PTSD on his ability to 
obtain and retain employment.  If the 
examiner that had previously examined the 
veteran is no longer available to submit 
an opinion, the requested opinion should 
be sought from another physician of equal 
qualifications."  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner should assign 
an Axis V diagnosis (Global Assessment of 
Functioning Scale score), consistent with 
the Fourth Edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 
and explain what the assigned score 
represents.  A complete rationale should 
be given for all opinions and conclusions 
expressed.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent medical records 
in the veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence and in compliance 
with Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991) and Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  If 
the benefit sought is not granted, the 
veteran and his attorney should be 
furnished a Supplemental Statement of the 
Case, and be afforded the appropriate 
length of time in which to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and to comply with the Court's Order in this 
case, and the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


